DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claim 1 is currently pending in the application and under examination.

Information Disclosure Statement
	The IDS’s filed 1/26/2021 (2) and 3/17/2021 have been considered.  Signed copies are enclosed herewith.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gerberding (USPN 6,790,224, Sep. 14, 2004, hereafter as “Gerberding”).
	The claimed invention is drawn to a biologically-compatible sleeve comprising: a body made of a biologically-compatible material and defining an internal cavity configured to receive a medical implant, the body including a plurality of apertures extending from the cavity through the body; a first end; a second end; and a drug impregnated into the material.
	Gerberding teaches a medical device comprising a catheter having an expandable balloon, an expandable endoprosthesis positioned on the balloon, and an expandable sleeve (Abstract). Figure 1 illustrates a cross-section of the medical device and demonstrates that the sleeve has two ends, an open internal cavity, a top and a bottom that are substantially planar, and is elongate in shape. Figures 3A and 3B illustrate perforations and holes in the sleeve. Gerberding teaches the sleeve can be made out of a biocompatible polymer and/or a thermoplastic polymer (col. 3, line 66 - col. 4, line 1). The reference also teaches that a therapeutic agent can be embedded in the sleeve intended for release at the delivery site (col. 5, lines 14-16). 
Thus, the teachings of Gerberding render the claim anticipated.

Claim 1 is are rejected under 35 U.S.C. 102(b) as being anticipated by Buirge et al.
(USPN 5,693,085, Dec. 2, 1997, hereafter “Buirge”).
The instant claim is described above.  
Buirge teaches a collagen sleeve that covers a stent for vascular implantation (abstract; col. 2, lines 44-52). Said sleeve has a first end and a second end (Fig. 1).  Buirge teaches that pharmaceutical agents can be incorporated within the collagen material of the sleeve (col. 5, lines 30-32). Buirge also teaches that the sleeve is porous or comprises apertures (col. 6, lines 25-29; col. 12, lines 5-6).
Thus, the teachings of Buirge render the claim anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-159 of U.S. Patent No. 8,900,620. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims significantly overlaps with the subject matter of the instant claims.
	The claimed invention of the instant application is drawn to a biologically-compatible sleeve comprising: a body made of a biologically-compatible material and defining an internal cavity configured to receive a medical implant, the body including a plurality of apertures extending from the cavity through the body; a first end; a second end; and a drug impregnated into the material.
The patented invention is drawn to a biologically-compatible sleeve comprising: a body made of a biologically-compatible, resorbable, material and defining an internal cavity configured to receive a medical implant, the body defining a plurality of apertures extending from the cavity through the body; a first end openable for receiving the medical implant; a second end which is closed for retaining the medical implant; and a drug impregnated into the biologically-compatible, resorbable material; wherein the biologically-compatible, resorbable, material is a non-woven resorbable sheet, wherein the resorbable sheet comprises a polymer (emphasis added).
The subject matter of the patented claimed anticipates the subject matter of the instant claims.
	Thus, the instant claims and patented claims are not patentably distinct from each other.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,579,260. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims significantly overlaps with the subject matter of the instant claims.
	The claimed invention of the instant application is drawn to a biologically-compatible sleeve comprising: a body made of a biologically-compatible material and defining an internal cavity configured to receive a medical implant, the body including a plurality of apertures extending from the cavity through the body; a first end; a second end; and a drug impregnated into the material.
The patented invention is drawn to a medical implant sleeve comprising: a textile body made of one or more biologically-compatible polymer fibers, the body comprising at least one bioresorbable coating layer on the one or more fibers, the body defining an internal cavity configured to receive a non-orthopedic medical implant, and the body defining a plurality of apertures extending from the cavity through the textile body; a first end openable for receiving the medical implant; a second end which is closed for retaining the medical implant; and a drug contained in the sleeve; wherein the sleeve includes a first edge having a seam closing the first edge and the second end includes a seam closing the second end (emphasis added).
The subject matter of the patented claimed anticipates the subject matter of the instant claims.
	Thus, the instant claims and patented claims are not patentably distinct from each other.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,814,112. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims significantly overlaps with the subject matter of the instant claims.
	The claimed invention of the instant application is drawn to a biologically-compatible sleeve comprising: a body made of a biologically-compatible material and defining an internal cavity configured to receive a medical implant, the body including a plurality of apertures extending from the cavity through the body; a first end; a second end; and a drug impregnated into the material.
The patented invention is drawn to a bone graft containment system comprising: a biocompatible sleeve comprising a textile body made of one or more polymer fibers, the sleeve including a top and a bottom, a first end open for receiving a bone graft material, and a second end, the second end including a seam closing the second end, the sleeve defining an internal cavity configured to contain the bone graft material, and a bone graft material disposed within the cavity (emphasis added).  Patented claim 12 further recites, “wherein the sleeve further includes one or more drugs impregnated in the sleeve”.  
The patent does not explicitly recite, “the body including a plurality of apertures extending from the cavity through the body”, however the patented claims recite “a textile body”.  The disclosure of the patent states that “the drug delivery sleeve 10 may be formed by a textile process such as braiding, knitting, weaving, etc.” (col. 5, lines 16-18).  Said braiding, knitting, weaving, etc. implicitly includes holes or apertures between the braided/knitted/woven fibers.  Thus, the patented claims encompass the subject matter claimed in the instant application.
	For these reasons, the instant claims and patented claims are not patentably distinct from each other.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617